Citation Nr: 9917709	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  99-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from May 1942 to May 1946.  
The certificate of death shows that the veteran died on 
June [redacted], 1992.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO found that new and material 
evidence to reopen a claim for service-connection for the 
cause of the veteran's death had not been submitted.  

The Board notes that entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991) 
was denied in a December 1998 rating decision.  The appellant 
indicated in a May 1999 letter that she was seeking DIC 
pursuant to section 1318 of the statute.  The Board notes 
that a notice of disagreement has not been submitted with 
respect to the December 1998 rating decision.  Hence, this 
issue has not been appealed and is not before the Board at 
this time.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO indicated in June 1999 that the appellant requested a 
personal hearing.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.  

Under the circumstances, this case is remanded to the RO for 
the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing in accordance with the 
appellant's request.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the appellant due process of law.  
The appellant need take no action until she is notified by 
the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

